Citation Nr: 1543603	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-22 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to contaminated water and environmental hazards at Camp Lejeune, North Carolina and Camp Pendleton, California.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty from December 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  By that ration action, the RO, in part, denied service connection for prostate cancer.  The Veteran appealed this rating action to the Board. 

 In August and November 2014, the Veteran testified at hearings before a Decision Review Officer and the undersigned, respectively.  Copies of the hearing reports have been associated with the Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files, respectively. 

In May 2015, the Board, in part, remanded the claim on appeal to the RO for additional substantive development.  Specifically, to schedule the Veteran for a VA examination to determine the nature and etiology of his prostate cancer.  VA examined the Veteran in July 2015.  A copy of the July 2015 VA examination report has been uploaded to the Veteran's VBMS electronic record. 


FINDINGS OF FACT

1.  The Veteran was not stationed at Camp Lejeune, North Carolina during the period of time for which exposure to contaminated drinking water has been presumed.  

2.  The preponderance of the evidence of record does not support a finding that prostate cancer is etiologically related to military service, to include as a result of exposure to environmental toxins at Camp Pendleton, California.  



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.
VA has specified duties to notify and assist a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

In a February 2013 pre-adjudication letter, the RO provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess. 

VA has also secured all available pertinent evidence and conducted all appropriate development. Specifically, the record shows that the RO obtained and associated with the record the Veteran's service treatment and personnel records and post-service VA and private treatment records.  VA also examined the Veteran to determine the etiology of his prostate cancer in July 2015.  (See July 2015 VA examination report).  The July 2015 VA examination was performed in compliance with the Board's May 2015 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Some discussion of the Veteran's September and November 2014 RO and Board hearings, respectively, is necessary. The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R.  § 3.103(c)(2) (2015).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here in both instances.  One of the issues identified on appeal was the Veteran's claim for service connection for prostate cancer. Information was also elicited from the Veteran concerning the etiology of his prostate cancer, notably exposure to contaminated water and environmental toxins at Camp Lejeune, North Carolina and Camp Pendleton, California. 

In summary, the facts relevant to this appeal have been properly developed and there are no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Legal Analysis

The Veteran seeks service connection for prostate cancer.  During the November 2014 Board hearing, and in several lay statements and internet articles, the Veteran has contended that he was exposed to contaminated water and environmental chemicals at Camp Pendleton, California and/or Camp Lejeune, North Carolina that resulted in the development of his prostate cancer.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  In this case, the presumption does not apply because there is no medical evidence that the Veteran had a malignant tumor to a compensable degree within one year of service discharge in August 1977.  See 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease, such as a malignant tumor, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has been diagnosed as having prostate cancer, the tenets of 3.303(b) are applicable to the claim for service connection for this disability. 

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs), and it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011).

The National Academy of Sciences ' National Research Council (NRC) published its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to Trichloroethylene (TCE), and Tetrachloroethylene or Perchloroethylene (PCE), and a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B (listing esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects as the 14 diseases).

In this case, however, the Veteran's service records do not confirm that he was stationed at Camp Lejeune, North Carolina.  They do show that he was stationed at Camp Pendleton, California from mid-1976 to August 1977.  (See service personnel records).  In the analysis below, the Board will deny service connection for prostate cancer because the preponderance of the evidence of record is against a nexus between this disability and the Veteran's military service, to include exposure to contaminated water and environmental chemicals at Camp Pendleton, California.  

The Veteran has submitted, in part, competent and credible evidence that Camp Pendleton was contaminated with pesticides and other environmental toxins, and that the contamination occurred during the Veteran's period of service.  (See Internet article titled, "Camp Pendleton Marine Corps Base," labeled as "Congressional Correspondence" and uploaded to the Veterans VBMS electronic record on March 26, 2013).  Thus, the Board finds that exposure to such environmental toxins is conceded based on the time, place and circumstances of the Veteran's military service.  38 U.S.C.A. § 1154(a).  Thus, the question that remains is whether the Veteran's diagnosed prostate cancer, initially diagnosed in 2009 (see December 2009 report, prepared by BJH Radiation Oncology, uploaded to the Veteran's VBMS electronic record on March 7, 2012), is etiologically related to his presumed exposure to environmental hazards at Camp Pendleton, California.  There is one VA opinion that addresses this relationship and it is against the claim. 

In July 2015, and pursuant to the Board's May 2015 remand directives, VA examined the Veteran to determine the etiology of his prostate cancer.   The VA examiner acknowledged the Veteran's confirmed military service at Camp Pendleton, California (the examiner also indicated that the Veteran's service at Camp Lejeune, North Carolina could not be confirmed) and assumed that he had been exposed to environmental hazards polychlorinated biphenyls (PCBs) at that base.  The VA examiner noted that he was a subject matter expert for the studies conducted in conjunction with the Camp Lejeune contaminated water project and, as such, that he would apply the paradigm used when measuring exposure to contaminants at Camp Lejeune to the Veteran's case.  After plugging in the Veteran's total time served at Camp Pendleton (i.e., 18 months) to the Camp Lejeune paradigm, the VA examiner stated that the contaminant values, in the Veteran's case, showed an order of magnitude lower than a level of 50% or greater as could be potentially associated with the development of prostate cancer.  The VA examiner maintained that the Veteran's time at Camp Pendleton in-total based on his computations above did not rise to the potential of toxicity enough to establish a positive nexus between his prostate cancer and exposure to contaminated water.  The VA examiner also referenced a case study regarding the risk of selected cancers as a result of occupational exposure to chlorinated solvents, and noted that there was little evidence of associations between chlorinated solvents and cancer, perchloroethylene with prostate cancer and trichloroethylene with melanoma.  

The VA examiner opined that there was no evidence of the Veteran having been exposed to perchloroethylene in service.  Therefore, the VA examiner stated that it was less likely as not that the Veteran's prostate cancer was secondary to contaminated water at Camp Lejeune or Camp Pendleton.  Further, he maintained that it was less likely as not that the Veteran's prostate cancer was related to or had its onset in service or was manifested to a compensable degree within his initial post-service year.  (See July 2015 VA examination report).  The VA examiner's opinion is against the claim and is uncontroverted.  Because the July 2015 VA examiner, who is an expert for the studies conducted in conjunction with the Camp Lejeune contaminated water project, based his opinion on the Veteran's period of military service at Camp Pendleton using the Camp Lejeune paradigm and provided a fully reasoned explanation for his opinion, with selected references, it is of a very high probative value.  There is no other opinion of record that is supportive of the claim and is against the July 2015 VA examiner's opinion.  Thus, the Board finds that preponderance of the evidence is against the claim and it is denied. 

In addition, because the Veteran's prostate cancer was initially diagnosed in 2009 (see December 2009 report, prepared by BJH Radiation Oncology, uploaded to the Veteran's VBMS electronic record on March 7, 2012), service connection is not warranted for this disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

As discussed above, service connection may also be established by a continuity of symptomatology between a chronic disorder, such as malignant tumors.  Walker, supra.  The Veteran is competent to report symptoms, such as nocturia because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as to any statements that he may have proffered as to having had nocturia a since service discharge in 1977,  the Board finds him not to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Board again notes that the Veteran's service military records, to include a July 1977 service discharge examination report are devoid of any subjective complaints, such as frequent urination, or  prostate problems, to include cancer.  His genitourinary system was evaluated as "normal" at discharge.  In addition, and as noted in the preceding analysis, the Veteran was not initially diagnosed with prostate cancer until the calendar year 2009.  In addition, several decades passed before the Veteran filed a claim for service connection for prostate cancer in 2012.  (See Veterans' handwritten statement to his attorney, received and uploaded to his VBMS electronic record on March 7, 2012).  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for decades after service discharge in 1977.  This long period without problems weighs against the claim.

Consideration is also given to the Veteran's assertion that his prostate cancer is related to his exposure to contaminated water and environmental hazards during active military service. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, prostate cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Prostate cancer is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that clinical evaluations of the prostate and other specific tests (lab reports) are needed to properly assess and diagnose this disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no indication that the Veteran is competent to etiologically link his prostate cancer, which was not diagnosed until 2009, to a period of military service. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of disorders of the spine.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  In fact, a VA examiner, who is an expert in the subject matter of contaminated water at Camp Lejeune, specifically found the Veteran's prostate cancer to be unrelated to his exposure to contaminated water/enviormental toxins at Camp Pendleton.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For the foregoing reasons, the claim for service connection for prostate cancer must be denied.  As the preponderance of the evidence of record is against the claim, the applicability of the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for prostate cancer, to include as due to exposure to contaminated water and environmental hazards at Camp Lejeune, North Carolina and Camp Pendleton, California, is denied.


____________________________________________
Michael J. Skaltousnis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


